  Case: 1:18-cr-00048 Document #: 249 Filed: 03/06/20 Page 1 of 2 PageID #:1262




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                           No. 18 CR 48
              v.
                                           Judge John Z. Lee
EDWARD BASES and
JOHN PACILIO,

Defendants.

                       MOTION TO WITHDRAW COUNSEL

      The United States, by and through its undersigned counsel, respectfully moves

the Court to withdraw Ankush Khardori as counsel for the United States in the

above-captioned case. Mr. Khardhori no longer serves at the Department of Justice.

The United States is represented in this case by the undersigned counsel.



                                  Respectfully submitted,

                                  ROBERT A. ZINK
                                  Chief
                                  Criminal Division, Fraud Section
                                  U.S. Department of Justice

                         By:      /s/ Avi Perry
                                  Avi Perry, Assistant Chief
                                  Scott Armstrong, Trial Attorney
                                  Criminal Division, Fraud Section
                                  U.S. Department of Justice
                                  Telephone: (202) 616-4619
                                  Email: avi.perry@usdoj.gov

Dated: March 6, 2020
   Case: 1:18-cr-00048 Document #: 249 Filed: 03/06/20 Page 2 of 2 PageID #:1263




                           CERTIFICATE OF SERVICE

      I hereby certify that on March 6, 2020, I will cause the foregoing to be

electronically field with the Clerk of the Court using the CM/ECF system, which will

provide copies to counsel for all parties.


                                         /s/ Avi Perry
                                         Avi Perry, Assistant Chief
                                         Criminal Division, Fraud Section
                                         U.S. Department of Justice




                                             2
